Dallinger, Judge:
This appeal to reappraisement has been submitted for decision upon the following oral stipulation of counsel for the parties hereto:
Mr. King. The merchandise covered by this appeal to reappraisement was invoiced as “84 used 3 colour process Electros in 3 parts for Blue Red and Yellow plus one part for wording.”
The plaintiff offers to stipulate that the merchandise as imported consisted, in fact, of 10 sets of used 3-color process Electros, and 74 sets of original 3-color process color plates; that as to the 10 sets of Electros the entered value, representing the foreign market value, is the correct basis for dutiable value, the export value being no higher; that as to the 74 sets of original color plates the correct dutiable value is the appraised value, which is the foreign market value, the export value being no higher.
Mrs. Bennett. The Government so stipulates * * *.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:
10 sets of used 3-color process Electros, the entered values.
74 sets of original 3-color process color plates, the appraised value.
Judgment will be rendered accordingly.